Case 18-12622       Doc 32     Filed 11/01/18    Entered 11/01/18 14:11:53         Desc     Page 1
                                                of 4


                           UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MASSACHUSETTS

In re: DIMARCO-CAVUOTO, Marianna Luisa                Chapter 13
       SSN: xxx xx 1694                               Case No. 18-12622-MSH
       CAVUOTO, Angelo
       SSN: xxx xx 6501

           MOTION OF CHAPTER 13 TRUSTEE FOR ORDER DISMISSING CASE
                               FOR FEASIBILITY
                  NOTICE OF BAR DATE OBJECTIONS/RESPONSES

    Now comes the Chapter 13 Trustee (the "Trustee") and respectfully moves the Court for an
Order dismissing this case. In support thereof, the Trustee states as follows:

     1. On July 9, 2018, the above-captioned Debtors (the "Debtors") filed a petition for relief
        under Chapter 13 of the United States Bankruptcy Code.

     2. On August 22, 2018, the Trustee convened and presided at a meeting of creditors as
        required by 11 U.S.C §341.

     3. The Trustee is unable to recommend the Debtors’ plan for confirmation at this time.

     4. The Trustee has reviewed the proofs of claim filed in this case, and believes that the Plan
        is not sufficient to pay all of the claims filed. As a result, the Plan is unfeasible and,
        therefore, the case should be dismissed pursuant to 11 U.S.C. §1307(c)(1). In particular,
        the secured claims of Shamrock Finance and Deutsche Bank National Trust are not
        adequately provided for in the Plan and make the Plan unfeasible.

     5. According to PACER, the Debtor has not filed an Amended Plan, and no objections to
        the claims have been filed, therefore, the case should be dismissed.




EM
Case 18-12622     Doc 32    Filed 11/01/18    Entered 11/01/18 14:11:53     Desc     Page 2
                                             of 4




       WHEREFORE, the Trustee respectfully requests that this Court enter an Order
dismissing this case.

Respectfully Submitted,


By: /s/ Carolyn Bankowski
Carolyn Bankowski, BBO #631056
Patricia A. Remer, BBO #639594
Office of the Chapter 13 Trustee
P.O. Box 8250
Boston, MA 02114
(617) 723-1313
13trustee@ch13boston.com

Dated:     November 1, 2018




EM
Case 18-12622       Doc 32    Filed 11/01/18    Entered 11/01/18 14:11:53      Desc     Page 3
                                               of 4


                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS


In re: DIMARCO-CAVUOTO, Marianna Luisa             Chapter 13
       SSN: xxx xx 1694                            Case No. 18-12622-MSH
       CAVUOTO, Angelo
       SSN: xxx xx 6501




                                 ORDER DISMISSING CASE


The motion of the Chapter 13 Trustee to dismiss this case having come before this Court, due
notice having been given, and for cause shown, it is hereby:


         ORDERED: that this Chapter 13 case is dismissed.



Dated:




                                                   U.S. Bankruptcy Judge




EM
Case 18-12622      Doc 32     Filed 11/01/18    Entered 11/01/18 14:11:53         Desc     Page 4
                                               of 4


                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS

In re: DIMARCO-CAVUOTO, Marianna Luisa               Chapter 13
       SSN: xxx xx 1694                              Case No. 18-12622-MSH
       CAVUOTO, Angelo
       SSN: xxx xx 6501



                  NOTICE OF BAR DATE FOR OBJECTIONS/RESPONSES

Notice is given that any responses and/or objections to this motion are to be filed within twenty-
one (21) days of the date hereof. If no timely objections/responses are filed, the Court may act
on this motion without further notice or hearing as provided by 11 U.S.C.§102(1)(B).



                                  CERTIFICATE OF SERVICE

The undersigned hereby certifies that a copy of the within Trustee’ s Motion to Dismiss was
served upon the Debtor, Debtor's counsel of record and those parties listed on the following
service list by first class mail, postage prepaid or by electronic notice.


Dated: November 1, 2018



                                                     /s/ Carolyn Bankowski


                                         SERVICE LIST

Angelo & Marianna Cavuoto
83 Summer Street
Stoneham, MA 02180

Lawrence Simeone, Jr., Esq.
300 Broadway
Revere, M 02151



EM
